COURT OF CHANCERY
                                    OF THE
   SAM GLASSCOCK III
    VICE CHANCELLOR
                               STATE OF DELAWARE                COURT OF CHANCERY COURTHOUSE
                                                                         34 THE CIRCLE
                                                                  GEORGETOWN, DELAWARE 19947



                                       July 7, 2022


   Richard P. Rollo, Esq.                      Ms. Laura Tyler Perryman
   Kevin M. Gallagher, Esq.                    1521 Alton Rd., Suite 417
   Travis S. Hunter, Esq.                      Miami Beach, FL 33139
   Nicole M. Henry, Esq.
   Richards, Layton & Finger, P.A.
   One Rodney Square
   920 North King Street
   Wilmington, Delaware 19801


                RE:    Stimwave Technologies Incorporated v. Laura Tyler
                       Perryman, et al., C.A. No. 2019-1003-SG

Dear Counsel and Ms. Perryman:

       The Court is in receipt of Ms. Perryman’s letter, dated June 30, 2022, 1 which

advises that in Ms. Perryman’s view “[t]here exists no confirmation of . . . claims”

that any government agency, including the Department of Justice, might bring

against Ms. Perryman individually. That letter requests that I lift the stay currently

in place in this case as a result.




       1
           Dkt. No. 503.
       The stay was originally put in place following briefing on Plaintiff

Stimwave’s Motion to Stay or for Adverse Inference, filed March 15, 2022.2 The

Plaintiff’s papers in support of that motion indicated a concern that Ms. Perryman

might refuse to answer questions posed at deposition based on her Fifth Amendment

rights.3

       In light of Ms. Perryman’s letter dated June 30, 2022, I assume that she will

not assert her Fifth Amendment rights and refuse to answer questions in connection

with any deposition in this action.      If Ms. Perryman does invoke her Fifth

Amendment rights, Stimwave may apply for appropriate relief, if needed.

       Following this Letter Order, Ms. Perryman’s application to have the stay lifted

is GRANTED. The parties should inform me whether the Status Quo Order,

currently the subject of an “Ex Parte Motion to Vacate,”4 should remain in place

following the lift of the stay.

                                       Sincerely,

                                       /s/ Sam Glasscock
                                       Vice Chancellor Glasscock III




       2
         Dkt. No. 450.
       3
         See, e.g., id.
       4
         Dkt. No. 497.